Judgment, Supreme Court, Bronx County (Price, J.), rendered on November 3, 1983, convicting defendant, upon his plea of guilty, of two counts of murder in the second degree and one count of criminal possession of a weapon in the second degree, and sentencing defendant to consecutive, indeterminate terms of imprisonment of twenty-five years to life for each count of murder, and three to nine years for the charge of criminal possession, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we *183perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) The decision and order of this Court entered herein on October 18, 1990 [166 AD2d 296], is hereby recalled and vacated. Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.